DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 10/24/2022 with respect to 35 USC 112 have been fully considered and are persuasive.  The 35 USC 112 rejection of claim 1 has been withdrawn. 
Applicant argues on Page 6, Paragraph 4, that the “cited art fails to disclose the limitations of amended claim 1.” Applicant’s argument has been fully considered but they are not persuasive. As discussed in the previous office action, Shue teaches the application operating on a navigation device of a rotating wing aircraft is interfaced with the flight control system of the rotating wing aircraft (see Paragraph 0032 wherein the FCC 152 can be connected to a navigation and positioning system 154, e.g., a Global Positioning System (GPS), an Inertial Navigation System (INS), or an embedded GPS and INS (EGI) (corresponds to navigation device). From the navigation and positioning system 154, the FCC 152 can obtain information on longitude, latitude, altitude, terrain information, aircraft rate, acceleration or other information associated with aircraft flight (or combinations of them); see also Figure 1A for an example rotating wing aircraft) in order to control the autorotation of a rotating wing aircraft by providing ground approximation data and an alert based upon said data to make the final landing flare (see Paragraph 0036 wherein the control system 130, e.g., the FCC 152, can obtain information from the devices 154, the sensors 156, the other devices 158, the LIDAR scanning system 164, and control commands or up-to-date information or both from the ground control station 170. The control system 130 can integrate the information together and process the information for autorotation landing (corresponds to controlling the autorotation of a rotating wing aircraft). In some examples, the control system 130 includes CLAWS system configured to make aircraft maneuvers, determine an optimal flight path (corresponds to an optimal distance for making the final landing flare, as further discussed in Paragraph 0059), perform emergency control and image recognition, and make decisions based on the integrated information and control logic algorithms. The control system 130 can then transmit commands or control signals (corresponds to an alert) to an actuator control system 166 to execute aircraft maneuver such as autorotation landing. Shue also teaches in Paragraph 0059 wherein referring back to FIG. 3A, the control system can determine the following elements in H1 time period (glideslope capture period): time to autorotation flare control point, an available landing area, available landing spots within the landing area, an optimal landing spot, e.g., with highest survivability, and an optimal flight path to a selected landing spot. The control system can also determine the following elements in H2 time period (flare control period): static obstacles' size and height on-site to be avoided, moving objects' sizes, height and moving directions to be avoided, ground levelness or slope ground, wind direction and amplitude, and landing spot distance (corresponds to ground approximation data). The determination of an optimal flight path to a selected landing spot, the landing spot distance, the heights to be avoided, correspond to an optimal distance to make the final landing flare).
Applicant argues on Page 6, Paragraph 5 that “there would have been no motivation for one of ordinary skill in the art to modify Myr’s automated air traffic method to include Shue’s method of using the aircraft to land with autorotation functionality.” Applicant similarly argues on Page 7, Paragraph 5, that “one of ordinary skill in the art would have had no logical reason to combine Myr and Shue in the manner proposed.” In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air traffic control landing/takeoff optimization system, as taught by Myr, using the application operating on a navigation device of a rotating wing aircraft is interfaced with the flight control system of the rotating wing aircraft in order to control the autorotation of a rotating wing aircraft by providing ground approximation data and an alert based on said data to make the final landing flare, as taught by Shue, for the purpose of safely bringing an aircraft, e.g., a VTOL type of aircraft, from the air down to the ground and safely protecting the aircraft and ground properties and lives (see Paragraph 0025 of Shue). Moreover, a VTOL or rotating wing aircraft is an obvious design variation of the plurality of aircrafts as discussed in Myr.
Applicant argues on Page 7, Paragraph 4, that “combining Myr's system and method, which includes stopping all takeoff/landing activities, to include elements of Shue's system, in which the system intervenes in the event of an emergency in order to control an aircraft and land an aircraft, would change the principle of operation of Myr's system.” Applicant’s argument has been fully considered but they are not persuasive.
The teachings of Myr’s emergency landing operation is not indicative of the basic principle under which Myr’s construction was designed to operate. The teaching of the emergency landing operation is only one of the numerous elements that make up Myr’s invention. The basic principle under which Myr’s construction was designed to operate is related to “maximizing airport landing and takeoff capacity by generating an optimized landings and takeoffs schedule for a plurality of aircrafts located in a vicinity of a specific airport by determining an optimal four dimensional (4D) trajectory for efficient landing/takeoff sequence and time schedule” (see Abstract of Myr). 
Even if the emergency landing operation were to be considered Myr’s “principle of operation,” the teachings in Shue do not require a substantial reconstruction and redesign of the elements shown in Myr as well as a change in the basic principle under which Myr construction was designed to operate. Myr teaches in Paragraph 0253 that “upon receiving a request for emergency landing of at least one aircraft, all scheduled takeoffs activities will be stopped until the end of emergency status.” Myr goes on to teach in Paragraph 0254, the emergency situation is in relation to the runway such as aircraft taking longer to clear the runway, oil or excessive ice on a runway. All landing aircraft trajectories will be “altered with all the landing aircrafts doing go-around circles with current curvature radius and speed.” Myr teaches in Paragraph 0255 that the “changed trajectory for those aircrafts will be computed for current aircrafts' speeds and curvature radii.” In other words, these teachings indicate that although all scheduled takeoffs activities may be stopped, the trajectories of the landing aircraft will be altered and to perform go-around circles due to the runway emergency. 
Shue teaches in Paragraph 0090 that “in some implementations, the control system includes standby emergency control function that enables the aircraft, e.g., a UAV, to make its decision changes due to emergency condition occurrence when the aircraft is in the final approach and close to the ground.” This aircraft corresponds to the Myr’s “landing aircraft” in an emergency situation. Shue goes on to teach in Paragraph 0090, “During the entire air-time to touchdown, the aircraft can keep calculating its reduced air-time, determine the reduced available landing area and reduced available landing spots, and calculate the optimal landing spot and optimal flight path for the selected landing spot and second available landing spot and second optimal flight path for the second available landing spot. During the final approach, when one or more moving objects move into the selected landing spot, the standby emergency control function can be triggered so that the aircraft can switch to the second optimal flight path to land towards the second optimal landing spot, e.g., by landing quicker or landing away from the moving objects or both.” The calculation of optimal flight path for an optimal landing spot away from the moving objects similarly corresponds to Myr’s changed trajectory. Shue’s teachings would not require a substantial reconstruction and redesign of Myr’s elements. Moreover, Myr only requires that all schedule take off activities will be stopped during the emergency status. Shue does not explicitly provide any teachings related to “take off activities during the emergency status.” Thus, it is not persuasive to assert that the Shue’s invention would “change the principle of operation of Myr’s system,” even if it was assumed that the emergency landing operation alone is indicative of Myr’s basic principle under which its construction was designed to operate.
Moreover, Applicant’s reliance on MPEP 2143.01 (VI) on Page 7, Paragraph 1, is not persuasive because the rejection of applicant’s limitation in view of Myr and Shue, does not rely on the teachings of emergency landing operations. Furthermore, Shue teaches in Paragraph 0100-0101 that “while this specification contains many specific implementation details, these should not be construed as limitations on the scope of any inventions or of what can be claimed, but rather as descriptions of features specific to particular implementations of particular inventions. Certain features that are described in this specification in the context of separate implementations can also be implemented in combination in a single implementation. Conversely, various features that are described in the context of a single implementation can also be implemented in multiple implementations separately or in any suitable subcombination. Moreover, although features can be described above as acting in certain combinations and even initially claimed as such, one or more features from a claimed combination can in some cases be excised from the combination, and the claimed combination can be directed to a subcombination or variation of a subcombination. While operations are depicted in the drawings in a particular order, this should not be understood as requiring that such operations be performed in the particular order shown or in sequential order, or that all illustrated operations be performed, to achieve desirable results. In certain circumstances, multitasking and parallel processing can be advantageous. Moreover, the separation of various system components in the implementations described above should not be understood as requiring such separation in all implementations, and it should be understood that the described program components and systems can generally be integrated together in a single software product or packaged into multiple software products.” These teachings indicate that the several different features and operations of Shue would not require a substantial reconstruction and redesign of Myr’s elements.
Applicant argues in Page 7, Paragraph 6, that “Myr teaches away from an air traffic control method…as amended by claim 1” because “one of ordinary skill in the art, after reading Myr’s disclosure, would see no need to "control the autorotation of a rotating wing aircraft" since Myr stops all takeoff and landing activities.” Applicant’s argument has been fully considered but they are not persuasive. As discussed above, Myr does not teach anywhere in its reference that “all takeoff and landing activities” are stopped. Rather, Myr teaches in Paragraph 0253 that “upon receiving a request for emergency landing of at least one aircraft, all scheduled takeoffs activities will be stopped until the end of emergency status.” This teaching indicates that only “scheduled takeoffs activities” are stopped.
 Myr teaches in Paragraph 0254-0255 that the emergency situation is in relation to the runway such as aircraft taking longer to clear the runway, oil or excessive ice on a runway. All landing aircraft trajectories will be “altered with all the landing aircrafts doing go-around circles with current curvature radius and speed…changed trajectory for those aircrafts will be computed for current aircrafts' speeds and curvature radii.” Although all “scheduled takeoffs activities” may be stopped, the activities of the “landing aircraft” is not stopped and instead, the trajectories of the landing aircraft will be altered and to perform go-around circles due to the runway emergency. This is similar to the teaching in Shue.
Shue teaches in Paragraph 0090 that “in some implementations, the control system includes standby emergency control function that enables the aircraft, e.g., a UAV, to make its decision changes due to emergency condition occurrence when the aircraft is in the final approach and close to the ground.” This aircraft corresponds to the Myr’s “landing aircraft” in an emergency situation. Shue goes on to teach in Paragraph 0090, “During the entire air-time to touchdown, the aircraft can keep calculating its reduced air-time, determine the reduced available landing area and reduced available landing spots, and calculate the optimal landing spot and optimal flight path for the selected landing spot and second available landing spot and second optimal flight path for the second available landing spot. During the final approach, when one or more moving objects move into the selected landing spot, the standby emergency control function can be triggered so that the aircraft can switch to the second optimal flight path to land towards the second optimal landing spot, e.g., by landing quicker or landing away from the moving objects or both.” The calculation of optimal flight path for an optimal landing spot away from the moving objects similarly corresponds to altering and changing the trajectories of the landing aircraft as taught by Myr. 
Moreover, Myr only requires that all scheduled take off activities will be stopped during the emergency status. Shue does not explicitly provide any teachings related to “take off activities during the emergency status.” Thus, it is not persuasive to assert that Myr teaches away from the amended claim 1 and the teachings of Shue due to Myr’s emergency operation which stops all of scheduled take off activities. One of ordinary skill in the art would understand that a VTOL or rotating wing aircraft is an obvious design variation of the plurality of aircrafts as discussed in Myr.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Myr (US20180218615A1) in view of Shue (US20160378121A1).
Regarding claim 1, Myr teaches an aircraft traffic control method comprising the following steps: receiving data concerning the position of the aircrafts (see Paragraph 0153 for ADS-B uses GPS signals to provide information to keep aircraft safely separated, and it provides air traffic controllers with real-time position information);  
creating a real-time map of aircraft traffic based on the position data (see Paragraph 0283 for one or more processors means controlling said display device and configured to periodically receive a value representative of local air traffic conditions, periodically generate a display on said display device comprising a plurality of aircrafts located in the identification arc area; and on reception of a new said value, re-determine said aircraft trajectories; see also Paragraph 0289-0293 for further disclosed a device for generating an optimized four dimensional trajectory for aircrafts for optimized landings, takeoffs sequence and time schedule, the device comprising: identification arc location determining unit, such an identification arc comprises a variety of identification points; geographical coordinates determining unit, the said unit determining for each aircraft entering the identification arc area, a variety of identification points from where the landing trajectories will begin; trajectory receiving unit that receives a trajectory defined by a series of four dimensional points, where such points represent time-ordered sequence of three-dimensional aircraft positions; coordinate extraction unit that obtains the three-dimensional geographical coordinates from the trajectory receiving unit that correspond to the elements of said trajectory that the aircraft is to successively follow; auxiliary path determining unit that determines, the points of an auxiliary trajectory; see also Figure 1B);
checking on the basis of the map the possibility of a collision between aircrafts (see Paragraph 0136 for on system set-up in the airport, the user will check and adjust airport specific landing parameters. If there is a collision probability, the user can adjust the parameters until no collision probability is expected. Such checks will also be performed on the real-time basis, performing preliminary checks considering a number of landings/takeoffs estimated per specific day), and 
in the event that such check is positive, sending an anti-collision alert to the aircrafts, said method being implemented by means of an RTS server (Real Time Server) (120) configured to communicate with navigational devices (130) onboard of the aircrafts and provided with an application (150) configured to communicate data concerning the position of the aircrafts to the RTS server (120) (see Paragraph 0140 for  the centralized processing server unit (101) will be established for each airport′ air traffic control unit. On system set-up in the airport, the user will check and adjust airport specific landing parameters. If there is a collision probability, the user can adjust the parameters until no collision probability is expected. Such checks will also be performed on the real-time basis, performing preliminary checks considering a number of landings/takeoffs estimated per specific day; see Paragraph 0294 for safety separation determining unit that checks aircraft separation criteria and generates an alert if the distance between two or more aircrafts is less than the predefined separation criteria),
and to determine the ideal route and ideal level of flight in compliance with Visual Flight Rules (VFR) and the areas of overflight defined by aeronautical mapping, said application being interfaceable with the aircraft flight control system (see Paragraph 0276 for the multi-runway airports, according to the FAA Circular: “Advisory Circular 150/5300-13A, Airport Design”, which includes recommendations for parallel runway separation, “For simultaneous landings and takeoffs using VFR, the minimum separation between centerlines of parallel runways is 700 feet (213 m)”; see also Paragraph 0130 for the invention, thus, includes an air traffic control landing/takeoff optimization system for determining a four dimensional (4D) trajectory for efficient landing/takeoff sequence and time schedule for a given set of aircrafts, wherein each air traffic control object includes a transmitter and receiver for bi-directional communications. The data sending can be performed using both data “push” and data “pull” technologies; see Paragraph 0108 for This study developed a trajectory optimization algorithm that minimizes the cost of time and fuel burn by integrating a method for computing minimum-time routes in winds on multiple horizontal planes and an aircraft fuel burn model for generating fuel-optimal vertical profiles. It is applied to evaluate the potential benefits of flying wind-optimal routes in a seamless airspace).
Myr fails to explicitly teach wherein the application operating on a navigation device of a rotating wing aircraft is interfaced with the flight control system of the rotating wing aircraft in order to control the autorotation of a rotating wing aircraft by providing ground approximation data and an alert based on said data to make the final landing flare.
However, Shue teaches the application operating on a navigation device of a rotating wing aircraft is interfaced with the flight control system of the rotating wing aircraft (see Paragraph 0032 wherein the FCC 152 can be connected to a navigation and positioning system 154, e.g., a Global Positioning System (GPS), an Inertial Navigation System (INS), or an embedded GPS and INS (EGI) (corresponds to navigation device). From the navigation and positioning system 154, the FCC 152 can obtain information on longitude, latitude, altitude, terrain information, aircraft rate, acceleration or other information associated with aircraft flight (or combinations of them); see also Figure 1A for an example rotating wing aircraft) in order to control the autorotation of a rotating wing aircraft by providing ground approximation data and an alert based upon said data to make the final landing flare (see Paragraph 0036 wherein the control system 130, e.g., the FCC 152, can obtain information from the devices 154, the sensors 156, the other devices 158, the LIDAR scanning system 164, and control commands or up-to-date information or both from the ground control station 170. The control system 130 can integrate the information together and process the information for autorotation landing (corresponds to controlling the autorotation of a rotating wing aircraft). In some examples, the control system 130 includes CLAWS system configured to make aircraft maneuvers, determine an optimal flight path (corresponds to an optimal distance for making the final landing flare, as further discussed in Paragraph 0059), perform emergency control and image recognition, and make decisions based on the integrated information and control logic algorithms. The control system 130 can then transmit commands or control signals (corresponds to an alert) to an actuator control system 166 to execute aircraft maneuver such as autorotation landing. Shue also teaches in Paragraph 0059 wherein referring back to FIG. 3A, the control system can determine the following elements in H1 time period (glideslope capture period): time to autorotation flare control point, an available landing area, available landing spots within the landing area, an optimal landing spot, e.g., with highest survivability, and an optimal flight path to a selected landing spot. The control system can also determine the following elements in H2 time period (flare control period): static obstacles' size and height on-site to be avoided, moving objects' sizes, height and moving directions to be avoided, ground levelness or slope ground, wind direction and amplitude, and landing spot distance (corresponds to ground approximation data). The determination of an optimal flight path to a selected landing spot, the landing spot distance, the heights to be avoided, correspond to an optimal distance to make the final landing flare).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air traffic control landing/takeoff optimization system, as taught by Myr, using the application operating on a navigation device of a rotating wing aircraft is interfaced with the flight control system of the rotating wing aircraft in order to control the autorotation of a rotating wing aircraft by providing ground approximation data and an alert based on said data to make the final landing flare, as taught by Shue, for the purpose of safely bringing an aircraft, e.g., a VTOL type of aircraft, from the air down to the ground and safely protecting the aircraft and ground properties and lives (see Paragraph 0025 of Shue). Moreover, a VTOL or rotating wing aircraft is an obvious design variation of the plurality of aircrafts as discussed in Myr.
Regarding claim 2, Myr teaches the method as in claim 1, wherein the RTS server (120) may execute processing algorithms that determine the parameters required for aircraft control in order to avoid unlawful violations of controlled airspaces or of airspaces subject to particular flight regulations (see Paragraph 0142 for the system works under a number of constraints, to comply with the strict FAA regulations. Each runway can be used by at most one aircraft at a time with an existing minimal distance landing threshold, airport landing patterns and landing circuits. The system works per runway but can be copied in a case of multi-runway airports; see also Paragraph 0145 for Industry regulator (i.e., FAA) requirements will be further added as an input for the system (105)).
Regarding claim 3, Myr teaches the method as claimed in claim 1, wherein the RTS server (120) may provide information about aircrafts flying inside an airspace (100) to the application (150) operating on the navigational devices (130) onboard of the aircrafts flying in said airspace (100) to indicate routes followed by aircraft and alarm states in the case of incompatible routes or foreseen collision in order to alert all affected aircrafts (see Paragraph 0137 for After the individual aircraft trajectory has been computed, the system checks if there is a safe passage throughout the proposed trajectory without collision danger. If there is a potential collision danger, then the trajectory will be modified, and the system will check if, and until, the new trajectory is collision-free; see also Paragraph 0254 for the traffic lights system (described in details hereafter), will send an emergency alert. In such a situation, all landing aircraft trajectories will be altered with all the landing aircrafts doing go-around circles with current curvature radius and speed; see also Paragraph 0294 for safety separation determining unit that checks aircraft separation criteria and generates an alert if the distance between two or more aircrafts is less than the predefined separation criteria).  
Regarding claim 4, Myr teaches the method as claimed in claim 1, wherein the application (150) operating on a navigation device (130) of an aircraft can be interfaced with a GPS system to communicate to the RTS server (120) the GPS positioning data of the aircraft and the flight plan (see Paragraph 0074-0075 for ADS-B uses GPS signals to provide air traffic controllers and pilots with information that will help to keep aircraft safely separated in the sky and on runways. Through ADS-B In system, a pilot is getting location and traffic information on surrounding aircraft. Raytheon presented Starts system that will be a part of NextGen, which is as a command-and-control system that integrates aircraft surveillance and flight-plan data and presents the information to TRACON controllers on high-resolution, 20- by 20-inch color displays).  
Regarding claim 5, Myr teaches the method as claimed in claim 1, wherein the application (150) operating on a navigation device (130) of an aircraft may define an inviolable security volume around the aircraft itself (see Paragraph 0143 for Individual airport data (104) will be further included, i.e., includes characteristics such as runways data, wind, noise restrictions that must be enforced and inputted as constrains into the model, physical and other obstacles in the proximity of the airport, etc.).  
Regarding claim 6, Myr teaches the method as claimed in claim 1, wherein the RTS server (120) may transmit data to flight control towers (110) of the various airports (see Paragraph 0130 for the ultimate goal of the invented system is to maximize airport′ capacity while removing, or minimizing reliance on air traffic controllers in maintenance of separation between aircrafts on the landing/takeoff stage. Accordingly, the system can be implemented as either automatic, eliminating the need in the air traffic controllers, or decision-support system, facilitating more efficient work of human-managed air traffic control tower. System working parameters can be modified in a real-time mode, thus giving the air traffic controllers the flexibility to manage the system) and may allow connection to the RTS server (120) by the airport flight control system (see Paragraph 0140 for  the centralized processing server unit (101) will be established for each airport′ air traffic control unit).  
Regarding claim 9, see the corresponding limitations of claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Groden (US20190031330) teaches a method, preferably including: sampling inputs, determining aircraft conditions, and/or acting based on the aircraft conditions. A method, preferably including: sampling inputs, determining input reliability, determining guidance, and/or controlling aircraft operation. A method, preferably including: operating the vehicle, planning for contingencies, detecting undesired flight conditions, and/or reacting to undesired flight conditions. A system, preferably an aircraft such as a rotorcraft, configured to implement the method.
Moeykens (US11417154B1) teaches a system for electric aircraft fleet management for at least an electric aircraft is provided. the system includes a computing device communicatively connected to at least an electric aircraft, wherein the computing device is configured to receive a plurality of measured aircraft operation datum from a sensor disposed on the at least an electric aircraft, select a training set as a function of each measured aircraft operation datum of the plurality of measured aircraft operation datum and the at least an electric aircraft, wherein each measured aircraft operation datum of the plurality of measured aircraft operation datum is correlated to an element of modeled aircraft data, and generate, using a machine-learning algorithm, an aircraft performance model output based on the plurality of measured aircraft operation datum and the selected training set, wherein generating an aircraft performance model includes generating a performance alert.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665